Citation Nr: 1424915	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD). 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected anxiety disorder.

3.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active duty with the United States Air Force from February 1958 to May 1979. 

These matters come before the Board of Veterans' Appeals (Board) from March 2008 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2008 decision in pertinent part denied service connection for DJD and DDD of the lumbosacral spine and for sleep apnea, while service connection for an anxiety disorder, rated 30 percent disabling, was granted in May 2013.

The Veteran testified before the undersigned at a Board hearing held at the RO in May 2011.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for sleep apnea and entitlement to an increased disability rating for anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's currently diagnosed low back disability was not first manifested during active duty or the first post-service year; the preponderance of the evidence is against a finding that a current low back disability is not related to military service.


CONCLUSION OF LAW

The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in February 2009 and November 2011.  The Board found the February 2009 examination inadequate for adjudication, as it did not consider the Veteran's lay statements regarding his low back problems and medical history.  The November 2011 examination was secured following the Board remand, and represents full compliance with the directives thereof.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner made all required clinical findings and rendered the requested nexus opinion with a complete rationale considering all competent evidence of record.  It is adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

At the Veteran's May 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period; arthritis, with a one year presumptive period, is a listed disease.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The record does not reflect medical evidence showing any manifestations of arthritis of the lumbar spine during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings that are consistent with arthritis of the lumbar spine until 2002 (more than 20 years after the Veteran's separation from active service).  While the Veteran has competently and credibly reported pain in the back over the years prior to 2002, there is no evidence of arthritis during that period.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  

Turning to direct service connection, a current disability is clearly established, as the medical evidence of record documents diagnoses of DDD and DJD of the lumbar spine.  

Further, while there is no documentation or allegation of a discrete low back injury in service, the Veteran has competently and credibly reported cumulative "wear and tear" on his low back based on his duties as a flight crewman aboard aircraft flying combat missions over Vietnam.  Evasive actions, the nature of the C-47 aircraft he was in, and normal flight incidents  such as thermals bounced and jarred him repeatedly, on a long term basis.  His allegations are consistent with his service and duties, and are accepted as establishing in-service injury.  

However, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's current low back disability is related to his military service.  No nexus is established.
The Veteran was afforded a VA examination in November 2011.  Although the examiner accepted the Veteran's reports of cumulative injury and bouncing aboard aircraft in service. she also noted the lack of any in-service treatment or complaints of back problems, particularly the absence of such at the Veteran's separation examination.  She noted his age and long history of physical work after service, and the first documented back complaints in 2002.  She felt that if the Veteran had sustained traumas, even as described in service, problems would have manifested much earlier.  She opined that it was less likely than not the current low back disability was related to service.
 
No contrary, competent nexus opinion is of record.

The Veteran provided a lay statement from his ex-wife indicating a relationship between the Veteran's current low back disability and his military service, and the Veteran has voiced his own sincerely held belief that current problems are related to service.  However, such an opinion requires specific medical training and is beyond the competency of the Veteran, his ex-wife, or any other lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is not a situation where a directly observable cause and effect relationship is being reported.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Accordingly, the statements offered by the Veteran and his ex-wife in support of the Veteran's own claim are not competent evidence of a nexus.

The Board has considered whether, under 38 C.F.R. § 3.303(b) and Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013), there is sufficient evidence of continuity of symptomatology to establish a nexus.  While the Veteran is competent to report that he has had back symptoms during and after service, such current statements are at odds with the contemporaneous records and other of the Veteran's own statements.  He affirmatively denied "recurrent back pain" at his May 1979 retirement physical, for example, and in February 2004 private treatment records, he stated back pain had been present only for six months.  Given his inconsistency, his reports on seeking treatment as opposed to compensation benefits, and contemporaneous records, the Board finds the weight of the evidence is against a finding of continuity.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability, to include DDD and DJD is denied. 


REMAND

Sleep Apnea

At the May 2011 Board hearing, the Veteran alleged that his currently diagnosed sleep apnea is related to his military service, or alternatively, his diagnosed acquired psychiatric disorder.  The Veteran has submitted a medical article detailing a relationship between sleep apnea and psychiatric disorders, in particular posttraumatic stress disorder (PTSD), in support of his allegation.  

Since the Board's August 2011 remand, and since the most recent November 2011 VA examination, the Veteran has been service-connected for a psychiatric disorder, raising, based on his allegation and the submitted medical article, reasonable evidence of a potential nexus between service and current diagnosed sleep apnea.  An examination and medical opinion is therefore now required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4). 

Anxiety Disorder

As was noted above, in May 2013 the RO awarded the Veteran entitlement to service connection for anxiety disorder with an assigned 30 percent evaluation effective May 18, 2012.  The Veteran has since indicated disagreement with the assigned disability rating, as reflected in official VA corporate records.  Though the actual notice of disagreement is not available to the Board, the recording of its filing is sufficient. 

Those same records do not indicate that any action has been taken n with respect to the NOD.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Return the claims file to the VA examiner who examined the Veteran in November 2011 for his sleep apnea for review.  If the November 2011 VA examiner is not available, refer the Veteran's claims folder to another appropriate medical professional.  The examiner should review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected anxiety disorder.  

Physical examination is not required unless requested by the reviewer.

2.  Issue an SOC pertaining to the issue of entitlement to an initial evaluation in excess of 30 percent for anxiety disorder.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


